Opinion by
Judge Rogers,
At argument, the appellant in this zoning case, a landowner, withdrew a procedural argument based on Pa. R. Crim. P. 405. The remaining questions raised in his appeal are in our opinion well treated in the careful opinion of Judge Sugerman to be found at 24 Chester County Reports 277 (1976), which we adopt in affirming the trial court’s order of sentence.
Order
And Now, this 27th day of April, 1977, it is'ordered and decreed that the order of the Court of Common Pleas of Chester County filed May 28, 1975 finding Richard Lawrence to be in violation of the Zoning Ordinance of Warwick Township and sentencing him to pay a fine of $100 be and the same hereby is affirmed.